 SERVICE EMPLOYEES LOCAL 715 (STANFORD HOSPITAL)
 355 NLRB No. 65 
353
Service Employees Internat
ional Union, Local 715 
and
 Stanford Hospital and Clinics/Lucile Pack-
ard Children™s Hospital.  
Cases 32ŒCBŒ6237, 
32ŒCBŒ6350, and 32ŒCBŒ6351 
August 6, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On August 4, 2008,
 Administrative Law Judge John J. 
McCarrick issued the attached decision. The Respondent 

and the Charging Party each filed exceptions and sup-
porting briefs, the General Counsel filed a brief in an-
swer to the Respondent™s exceptions and in support of 
the judge™s decision, and the Charging Party filed an an-
swering brief to the Respondent™s exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions as 
modified and to adopt the recommended Order. 
I.  INTRODUCTION
 This case concerns inform
ation requests that the 
Charging Party, Stanford Hospital and Clinics/Lucile 

Packard Children™s Hospital (Stanford), made to the Re-
spondent, Service Employees 
International Union, Local 
715.  Stanford made the requests due to its uncertainty 

whether Local 715 continued to be its employees™ bar-
gaining representative.  A principal issue is whether Lo-
cal 715 was obligated to provide information concerning 

its sister local, Service Employees International Union, 
Local 521. 
II.  FACTS
 Since 1998, Local 715 has b
een the bargaining repre-
sentative of Stanford™s nonprofessional employees who 

perform service and patient care functions.
1  In January 
2006, Stanford and Local 715
 entered into a new collec-
tive-bargaining agreement for 
this bargaining unit effec-
tive from January 2006 to November 2008.  In February 
2006, about a month after the start of the new contract 
with Local 715, representa
tives of United Healthcare 
Workers West (UHW) informed Stanford that UHW was 
now representing the bargaining unit.  In response to 
Stanford™s inquiries, Local 715 stated that it continued to 

represent unit employees but had entered into an agree-
ment with UHW to help service the employees.  UHW, 
however, continued to claim that it represented the unit 

and directed Stanford to re
mit dues directly to it. 
                                                          
 1 The unit description is set forth in the judge™s decision. 
In June 2006, Stanford raised concerns to Local 715 
that it was abandoning representation of the unit and 
stated that it did not assent 
to Local 715™s assignment of 
representation rights to UHW.  Stanford further stated 

that it would not meet with UHW representatives until 
Local 715 provided documentation of its relationship 
with UHW. Stanford then dealt only with its shop stew-

ards concerning collective-bargaining matters. 
In June 2006, the Service 
Employees International Un-
ion (SEIU) announced a new jurisdictional plan for its 

California local unions under which several locals, in-
cluding Local 715, would be merged into a new public 
sector local, subsequently named Local 521.  However, 
representation of private sector hospital units previously 
represented by these locals (s
uch as the Stanford unit) 
would be transferred to UHW. 
Stanford repeatedly expre
ssed concern to Local 715 
that it was abandoning the bargaining unit.  In response, 

Local 715 in August 2006 provided Stanford with its 
service agreement with UHW.
2  Stanford advised Local 
715 that it did not believe that the actual arrangements 

between Local 715 and UHW comported with those set 
forth in the service agreem
ent and that, therefore, it 
would not recognize the serv
ice agreement.  Stanford 
further stated: ﬁ[T]he Hospit
als are obligated to recog-
nize SEIU Local 715, and only SEIU Local 715, as the 
exclusive representative of unit employees unless and 

until proper steps have been taken to change the repre-
sentative, and doing so 
de facto
 through a purported ser-
vice agreement is not th
e appropriate method.ﬂ 
In January 2007,
3 Robert Rutledge, the bargaining 
unit™s chief steward, inform
ed Stanford 
by email that 
Local 715 no longer existed and that UHW represented 
the unit.  At a subsequent meeting with Stanford, 
Rutledge stated that Local 715 had ceased to exist and 

that UHW, not Local 715, represented the unit employ-
ees.  On March 1, Local 715™s website was updated so 
that, when one attempted to view it, the website for Local 

521 appeared.  Local 521™s we
bsite indicated that Local 
715 had merged into Local 521.  Stanford, however, was 
not included on the Local 521 website™s list of employers 

whose employees were represented by Local 521.  
Rather, UHW™s website listed Stanford as one of the em-
ployers whose employees UHW represented.  Neverthe-

less, in response to an inquiry from Stanford, Local 715™s 
                                                          
 2 The service agreement specified
 that UHW staff would provide 
unit employees with representation 
in grievance procedures, arbitra-
tions, and labor-management meeti
ngs, and would assist members 
appearing before the NLRB.  It fu
rther provided that Local 715 would 
continue to administer dues coll
ection and would have access to all 
membership meetings and record
s associated with the unit. 3 All dates are in 2007, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  354 
attorney from the law firm of Weinberg, Roger & 
Rosenfeld (Weinberg firm) stat
ed that Local 715 contin-
ued to exist and would represent the Stanford unit. 
Given its uncertainty about the status of Local 715 as 
the bargaining agent for its em
ployees, Stanford sent an 
information request to Local 715 on March 29.
4  The 
request sought, for the most part, facts about Local 715Œ

including Local 715™s officers, agents, employees, and 
assetsŒbut also sought a description of Local 521™s cur-
rent assets and the identity of Local 521™s officers, direc-

tors, executives, and managerial employees.
5  On April 9, 
Local 715, through its Weinberg firm attorney, refused to 
provide the requested information, stating that it was 
irrelevant, was available to Stanford, or was in the pos-
session of another local that had no bargaining relation-

ship with Stanford.
6 On June 14, an individual named Bruce Smith notified 
Stanford that the SEIU had 
placed Local 715 in trustee-
ship and appointed Smith as trustee.  On June 18, attor-
ney Barbara Chisholm, from the law firm of Altshuler 
Berzon (Altshuler firm), responded to the information 

request on behalf of Smith.  
She stated that Local 715™s 
officers and directors had been removed, Local 715 had 
no employees, Smith had sole authority to manage Local 

715™s affairs and would direct all representational matters 
concerning Stanford™s employees, UHW would continue 
to service Stanford™s employ
ees under the service agree-
ment between Local 715 and UHW, and no information 
regarding Local 521 would be provided. 
On August 1,
7 Stanford made a second information re-
quest to Local 715, seeking: 
1.  The name and position held of each employee on 
the active payroll and who received pay in the first pay 
                                                          
 4 Stanford repeated this request on May 15 and June 22. 
5 The complete information request
, excluding items no longer in is-
sue, asked for the following: 
1.  Identity of officers, directors, executives and managerial employees 
of SEIU Local 715. 
2.  Identity of officers, directors, executives and managerial employees 
of SEIU Local 521. 
3.  Identity of SEIU Local 715™s employees. 
4.  Identity of all individuals authoriz
ed to act on behalf of SEIU Local 
715. 
5.  Identity of all individuals who receive paychecks reflecting the 
name and address of the legal entity of the employer as SEIU, Local 
715, pursuant to California Labor Code 226 (a)(8). 
10.  A description of SEIU, Local 715™s current assets. 
11.  A description of SEIU, Local 521™s current assets. 
6 Local 715 now concedes in its brief, however, that the information 
requested with respect to Local 
715 ﬁmay have been necessary.ﬂ 
7 Stanford reiterated this request
 on October 8 and December 27. 
period of each of the months of April, May, and June of 
2007, and the name of each employee on the active 
payroll on June 7, 2007. 
2.  The name and title of each officer of Local 715 as of 
the first day of each of the months of April, May, and 
June of 2007, and on June 7, 2007, and the amounts of 
compensation and expense reimbursements paid to 

each. 
3.  A list of assets as the first day of each of the months 
of April, May, and on June of 2007. 
4.  A list of assets transferred or sold in each of the 
months of April, May and June of 2007. 
5.  A list of assets acquired in each of the months of 
April, May and June of 2007. 
Stanford received no response to this request. 
On August 22, an attorney from the Weinberg law 
firm, on behalf of Local 715, demanded that Stanford 
cease implementing any new work rules policy.  On Au-

gust 24, and again on October 5 and 16, and December 
27, Stanford asked Chisholm (from the Altshuler law 
firm) if her firm represented Local 715 and if the 

Weinberg law firm represented UHW under the Local 
715-UHW service agreement.  
Chisholm did not reply.  
On November 1, a Weinberg fi
rm attorney wrote to Stan-
ford on behalf of Local 715 concerning dues payments.  
On November 9, Stanford asked trustee Smith if he had 
retained the Weinberg firm to represent Local 715 or 

whether the Weinberg firm was providing services for 
UHW under the Local 715-UHW
 service agreement.  
On December 14, Smith advise
d Stanford that he au-
thorized only the Weinberg la
w firm to represent Local 
715 in all aspects of the arbitration process.  He made no 
representation as to the Altshuler law firm™s status as 
Local 715™s counsel.  Othe
r than Smith™s December 14 
response, Local 715 did not provide the information that 

Stanford requested concerning
 Local 715™s status or the 
status of its legal representatives. 
III.  JUDGE
™S DECISION
 The judge found that Local 715 violated Section 
8(b)(3) of the Act.  He found that a union has a duty to 
furnish relevant information that is necessary for an em-

ployer to fulfill its contractual obligations and that the 
standard of relevance for such information is a broad one 
akin to a discovery standard.  He further found that in-

formation to assist an empl
oyer to ascertain with which 
entity it has a bargaining ob
ligation is necessary and 
relevant to the employer™s duties and responsibilities in 

the collective-bargaining process.  Given the conflicting 
information that Stanford 
had received concerning the 
 SERVICE EMPLOYEES INTERNATIONAL UN
ION LOCAL 715 (STANFORD HOSPITAL)
  355
status of Local 715, the j
udge found that Stanford was 
entitled to the information it requested to establish 
whether it had an ongoing obligation to bargain and to 
honor its collective-bargaini
ng agreement with Local 
715.
8 The judge also found that Local 715 had an obligation 
to attempt to provide the requested information that was 

in the possession of Local 521. 
 The judge analogized to 
an employer™s duty to furnish information possessed by a 
third party with which the employer has a business rela-

tionship.  He found that Local 715 had a close relation-
ship with Local 521, as the two locals operated from the 
same office and had similar officers and executive board 
members. 
The judge further found that, in view of the conflicting 
and incomplete information 
that Stanford received re-
garding which law firm represented Local 715, the in-
formation that Stanford requested concerning Local 

715™s legal representatives was relevant and necessary 
for it to determine with which of Local 715™s agents it 
was obligated to bargain.  Therefore, Local 715 had an 

obligation to furnish Stanford with information as to 
which law firm or firms represented Local 715. 
The judge dismissed one aspect
 of the complaint.  He 
found that Local 715 had no obligation to provide Stan-
ford with information concer
ning whether the Weinberg 
firm™s representation of Local 715 was based on the 

UHW service agreement.  Th
e judge reasoned that Local 
715 was free, if it so chose, to have the Weinberg firm 
represent it under the UHW service agreement, and in-

formation concerning such an
 arrangement was not nec-
essary or relevant to the collective-bargaining relation-
ship between Local 715 and Stanford. 
IV.  DISCUSSION
 We adopt the judge™s findin
g that Local 715 violated 
Section 8(b)(3) by failing to provide the requested infor-
mation other than information concerning whether the 
Weinberg firm represented Local 715 based on the UHW 

service agreement. 
A union™s duty to furnish information is well estab-
lished.  In 
Iron Workers Local 207 (Steel Erecting Con-
tractors)
, 319 NLRB 87 (1995), the Board stated: 
                                                          
 8 The judge further found that the conflicting information that Stan-
ford received concerning the status 
of Local 715 gave rise to a ﬁques-
tion concerning representation.ﬂ  We decline to adopt this finding.  
Under the Act, the phrase ﬁquestion concerning representationﬂ is a 

term of art indicating circumstances under which a representation elec-
tion would be warranted.  See, e.g., 
Raymond F. Kravis Center for the 
Performing Arts
, 351 NLRB 143, 145Œ146 (2007), enfd. 550 F.3d 1183 
(D.C. Cir. 2008).  As this case does not present that issue, we have no 
need to address it. An employer has a duty to provide to a union, on re-
quest, information that is relevant to the collective-
bargaining relationship between the employer and the 
union and which is reasonably necessary for the un-

ion™s performance of its function as bargaining repre-
sentative.  Conversely, a union™s duty to furnish such 
relevant and necessary information to an employer is 

commensurate with and parallel to an employer™s duty 
to furnish it to a union.
9 The standard for relevance of the requested information 
does not vary, regardless of whether it is a union or an em-
ployer to which the request is made.  ﬁIn analyzing whether 
requested information is relevant, a ‚liberal, discovery-type 
standard™ is utilized by the Board, one which requires only 
the ‚probability that the desired information [is] relevant, 

and that it would be of use to the [requesting party] in carry-
ing out its statutory duties and responsibilities.™ﬂ
10 The present case, in which the Employer received con-
flicting information regarding the union to which it had a 
bargaining obligation, is in some respects parallel to 
cases where a union believes that a third party is an alter 

ego of the employer with which the union has a bargain-
ing relationship.  In alter-ego situations, a union may 
desire to obtain information concerning the third party 

with which it has had no relationship.  Similarly, in the 
situation raised by this case, the employer may desire to 
obtain information concerning a union with which it has 

had no relationship.   
When a union requests information pertaining to a 
suspected alter-ego relationship, the union must establish 

the relevance of the requested information.
11  A union 
cannot meet that burden based on a mere suspicion that 
an alter-ego relationship exists; it must have an objective, 
factual basis for believing that the relationship exists.
12  By analogy, we find that when
 an employer requests in-
formation pertaining to an outside union, it must have an 
objective, factual basis for believing that such informa-
tion would be relevant in determining the union to which 

it has a collective-bargaining obligation.  Of course, as 
noted above, the standard for establishing such relevance 
is a liberal, discovery-type sta
ndard that requires only the 
probability that the desired information would be of use 
                                                          
 9 Id. at 90 (citations omitted). 
10 Hotel & Restaurant Employees Local 226 (Caesars Palace),
 281 
NLRB 284, 288 (1986), citing 
NLRB v. Acme Industrial Co
., 385 U.S. 
432 (1967); 
Bohemia, Inc
., 272 NLRB 1128 (1984).  In addition, re-
quested information must be provided 
if it is ﬁreasonably calculated to 
lead to the discovery of admissible evidence.ﬂ 
Westinghouse Electric 
Corp., 304 NLRB 703, 708 (1991) (citations and internal quotation 
marks omitted).  
11 Contract Flooring Systems, Inc., 
344 NLRB 925 (2005). 
12 M. Scher & Son, Inc
., 286 NLRB 688, 691 (1987). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  356 
to the employer in carrying out its duties and responsi-
bilities under the Act. 
While the judge did not expressly apply the ﬁobjective, 
factual basisﬂ standard, we agree with his finding that 

Stanford made a sufficient sh
owing that the information 
that it sought, except for info
rmation concerning whether 
the Weinberg firm™s representation of Local 715 was 

based on the UHW service agreement, was relevant in 
determining the union to which it had a collective-
bargaining obligation.  Applying the ﬁobjective, factual 

basisﬂ standard, we find that the requested information 
was relevant to Stanford™s legitimate interest in deter-
mining whether Local 715 continued to exist.  As de-
scribed above, soon after Stanford signed a new collec-
tive-bargaining agreement w
ith Local 715, UHW repre-
sentatives claimed that UHW
 represented the Stanford 
bargaining unit, and the SEIU
 announced that Local 715 
was being merged into Local 521.  Subsequently, Stan-

ford™s chief steward told Stanford that Local 715 no 
longer existed.  Nevertheless, Local 715™s representatives 
insisted all along that Local 715 continued to represent 

the Stanford unit. 
Under these circumstances, we find that the informa-
tion requested concerning Local 521, as well as Local 

715, was relevant to the Stanford™s legitimate interest in 
determining whether Local 715 continued to exist.
13                                                            
 13 We do not rely on the judge™s rationale to the extent that he found 
the requested information relevant 
to ascertaining whether there was 
substantial continuity between Local 715 and the local union into which 
it purportedly merged, Local 521.  Local 521 made no demand for 
recognition as the bargaining representative of Stanford™s employees, 

nor did it otherwise claim to represent them.  Consequently, it was 

unnecessary for Stanford to ascerta
in whether there was substantial 
continuity between Local 715 and Local 521. 
Contrary to his colleagues, Member
 Schaumber would adopt in full 
the judge™s rationale concerning the 
relevancy of the requested infor-
mation.  In his view, Stanford™s request for information regarding Local 
521™s assets was relevant with respect to continuity of representative 

between Local 715 and UHW, which did assert a claim to represent 
Stanford™s employees.  To the extent
 that such information revealed 
that Local 715™s former assets were absorbed by Local 521, it would be 

relevant to showing whether the resources that could be committed to 
the representational needs of the Stanford™s employees had been dimin-
ished, which is a factor in determin
ing continuity of representation.  
See CPS Chemical Co
., 324 NLRB 1018, 1024 (1997), enfd. 160 F.3d 
150 (3d Cir. 1998); 
Toyota of Berkeley
, 306 NLRB 893, 900 (1992), 
vacated in part on other grounds by 
Matter of Watson-Tansey
, 313 
NLRB 628 (1994). 
In discussing whether an employer™s
 duty to bargain continues after 
a union merger, the judge stated that, 
in addition to continuity of repre-
sentative, the Board also examines
 whether there was an adequate 
opportunity for the affected employees to participate in the merger 
process.  However, the Board el
iminated this requirement in 
Raymond 
F. Kravis Center for the Performing Arts
, above, as inconsistent with 
the Supreme Court™s decision in 
NLRB v. Financial Institution Employ-
ees of America Local 1182 
(Seattle-First), 
475 U.S. 192 (1986).  The 
judge™s misstatement, however, did not
 materially affect his analysis. 
Thus, even if the informati
on that Stanford requested 
about Local 521 would not, in itself, be dispositive of 
whether Local 715 continued to exist, it would at least be 
of use in resolving this question.  For example, the in-

formation might show that substantial assets formerly 
possessed by Local 715 were now owned by Local 521.  
We, thus, find the information relevant.
14  See, e.g., 
Pub-
lic Service Electric & Gas Co
., 323 NLRB 1182, 1186 
(1997), enfd. 157 F.3d 222 (3d Cir. 1998) (ﬁburden of 
[establishing relevancy] is not an exceptionally heavy 

one, requiring only that a showing be made of a ‚prob-
ability that the desired information is relevant, and that it 
would be of use to the union in carrying out its statutory 
duties and responsibilities,™ﬂ quoting 
NLRB v. Acme In-
dustrial Co.
, 385 U.S. 432, 437 (1967));
 Postal Service
, 332 NLRB 635, 636 (2000) (ﬁUnder that [discovery-
type] standard, even potential or probable relevance is 
sufficient to give rise to an employer™s obligation to pro-

vide information.ﬂ).  Moreover, the Board has found that 
a union may be required to furnish, or at least attempt to 
obtain, relevant, requested information that is not in its 

possession or control but to which it has access.  See 
Hospital Employees District
 1199E (Johns Hopkins)
, 273 
NLRB 319, 320, 326 (1984).  Local 715 made no such 

effort here. 
However, we agree with the judge that Local 715 had 
the right to freely select its representative, and if it chose 

to do so by an arrangement under the UHW service 
agreement, such a decision is
 not relevant to the collec-
tive-bargaining relationship between Local 715 and Stan-

ford or to the issue of wh
ether Local 715 remained in 
existence.  Thus, we adopt the judge™s dismissal of the 
allegation respecting this information.
15 Accordingly, we affirm the 
judge™s finding that, except 
for information concerning whether the Weinberg firm™s 

representation of Local 715 was based on the UHW ser-
vice agreement, Local 715 viol
ated Section 8(b)(3) of the 
Act by failing to provide the information that Stanford 

requested. 
                                                          
 14 Beyond contesting the relevance of the information that Stanford 
requested, Local 715 did not assert
 any other ground for concluding 
that the information sought should not be provided.  Thus, Local 715 
did not contend that the information sought was confidential, nor did it 

assert that production of the inform
ation would be excessively burden-
some. 
15 Contrary to his colleagues, Member Schaumber would find that 
Local 715™s failure to provide Stanford with information concerning 
whether the Weinberg firm™s representation of Local 715 was based on 
the UHW service agreement also violat
ed Sec. 8(b)(3).  Stanford had a 
reasonably based view that the UHW service agreement was invalid.  
Assuming that view was correct, Stan
ford would have no obligation to 
deal with the Weinberg firm as Local 715™s representative if that firm™s 

representation of Local 715 were based on the UHW service agree-
ment. 
 SERVICE EMPLOYEES INTERNATIONAL UN
ION LOCAL 715 (STANFORD HOSPITAL)
  357
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Service Employees Interna-

tional Union, Local 715, San Jose, California, its offi-
cers, agents, and representatives, shall take the action set 
forth in the Order. 
 Amy Berbower, Esq., 
for the General Counsel. 
Bruce A. Harland, Esq. (Weinberg, Roger and Rosenfeld),
 of 
Alameda, California, for the Respondent. 
Laurence R. Arnold, Esq. 
and Nina Kani, Esq. (Foley and 
Lardner LLP), 
of San Francisco, California, for the Charg-
ing Party. 
DECISION STATEMENT OF THE 
CASE JOHN J. MCCARRICK, Administrative Law Judge.  This case 
was tried in Oakland, Califor
nia, on May 6, 2008, based upon 
the Order Consolidating Cases, consolidated complaint, and 
notice of hearing
1 (complaint) issued by the Acting Regional 
Director for Region 32 issued on February 28, 2008.  The com-
plaint alleges that Respondent 
Service Employees International 
Union, Local 715 (Respondent or Respondent Local 715), vio-
lated Section 8(b)(3) of the Act by refusing to furnish informa-
tion to Stanford Hospital and Clinics/Lucile Packard Children™s 
Hospital (Employer) necessary and relevant to the Employer™s 
administration and enforcement 
of its collective-bargaining 
agreement with Respondent.  Re
spondent filed a timely answer 
to the complaint denying any wrongdoing.   
FINDINGS OF FACT
 Upon the entire record herein, including the briefs from the 
General Counsel, Respondent, and Charging Party, I make the 
following findings of fact. 
I.  JURISDICTION
 The employer, a California corporation, with an office and 
place of business in Palo Alto, California, has been engaged in 
the business of operating an ac
ute-care hospital and medical 
clinics providing inpatient and ou
tpatient medical care.  During 
the past 12 months, the employer, 
in the course of its business 
operations derived gross reve
nues in excess of $250,000 and 
during that same period purcha
sed and received goods valued 
in excess of $5000 that originated outside the State of Califor-
nia. Based upon the above, the employer has been at all times 
material an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
                                                          
 1 At the hearing counsel for the General Counsel (CGC) moved to 
amend the complaint at subpar. 8(a) to delete items 6 through 9 and 12.  

In addition CGC moved to add ﬁand 
December 27, 2007ﬂ after June 22, 
2007, in the first line of subpar. 8(a), ﬁand December 27, 2007ﬂ after 
October 8, 2007, in the first line of subpar. 8(b) and ﬁand December 27, 

2007ﬂ after November 9, 2007, in the second line of subpar. 9(a).  
There being no objections to the amendments, the motion was granted. 
II.  LABOR ORGANIZATION
 Respondent admitted in its answer and I find that it is a labor 
organization within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The Refusal to Provide Information to the Employer 
1.  The facts 
The facts in this case are not 
in serious dispute. Since 1998 
Respondent has been the exclus
ive collective-bargaining repre-
sentative of the following unit of the Employer™s employees: 
 All full-time, part-time and re
lief non-professional employees 
performing service and patient care functions, employed at 
Stanford hospital, Lucile Pack
ard Children™s Hospital, Welch 
Road and Blake Wilbur Drive locations in positions or classi-
fications listed as included in Appendix A of Respondent and 
the Employers™ January 20, 2006 through November 4, 2008 
collective-bargaining agreement (Agreement); excluding em-
ployees employed in those positio
ns or classifications listed as 
excluded in Appendix A of the Agreement, employees repre-
sented by any other labor organization, managerial, supervi-
sory or confidential employees wi
thin the meaning of the Act, 
and all other employees. 
 Respondent and the Employer have been parties to a succes-
sion of collective-bargaining agreements, the most recent of 
which runs through November 2008.  
The issue of who was representing the Employer™s above-
described bargaining unit employee
s began at the end of Febru-
ary 2006 when Laurie Quintel (Q
uintel), the Employer™s direc-
tor of labor relations met with Rachel Deutsch (Deutsch) and 
Ella Hereth (Hereth), representatives of SEIU United Health-
care Workers West (UHW).  De
utsch told Quintel that UHW 
was representing the hospital™s 
bargaining unit employees.  At 
this time the Employer had no collective-bargaining agreements 
with UHW nor had it recognized 
UHW as representative of its 
bargaining unit employees.  Quintel told Deutsch that the em-
ployees were represented by the Respondent and that there was 
nothing to discuss with her. 
Following the meeting with 
Deutsch, on March 1, 2006, 
Quintel sent an email to Greg 
Pullman (Pullman), Respondent™s 
organizing director2 noting that the Employer had a contract 
with Respondent and asked for clarification as to whether 
UHW was taking over representation 
at the Employer.  Later on 
March 1, Pullman responded via email
3 and confirmed that 
Respondent continued to represent employees at Stanford Hos-
pital and Clinics but that Respondent had entered into an 
agreement with UHW to help service the Employer™s employ-

ees covered by the contract 
between Respondent and the Em-
ployer. 
On March 10, 2006, Quintel receiv
ed a letter from Hereth di-
recting all SEIU correspondence to her and Deutsch at their San 
Francisco, California office and requesting the names, ad-
dresses, phone numbers, benefite
d status, social security num-
                                                          
 2 GC Exh. 2. 
3 GC Exh. 3. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  358 
bers, department, worksite, shift,
 and classification of all bar-
gaining unit employees.
4 On April 17, 2006, William Sokol
 (Sokol), of the Weinberg, 
Roger & Rosenfeld law firm (the
 Weinberg firm), as counsel 
for UHW, wrote
5 to Quintel asking the Employer to provide the 
information requested in Hereth™s March 10 letter when it sub-
mitted dues for employees represented by UHW. 
On April 25, 2006,
6 Laurence Arnold (Arnold), counsel for 
the Employer, responded to Sokol™
s April 17 letter and advised 
that UHW did not represent any 
of the Employer™s employees.  
Arnold stated further that Respondent had assured the Em-
ployer that it continued to re
present the bargaining unit em-
ployees and that UHW was provid
ing contract administrative 
services on behalf of Respondent
.  Arnold declined to forward 
dues or dues information to UHW as they had no collective-
bargaining relationship with th
e Employer nor had employees 
authorized UHW to receive dues. 
On April 25, 2006, UHW began submitting grievances
7 on 
behalf of bargaining unit employees in the name of UHW and 
its member. 
On May 1, 2006, Quintel received a letter
8 from Pullman ad-
vising the UHW had a service ag
reement with Respondent to 
handle all representational ma
tters with the Employer. 
On May 18, 2006, Quintel wrote
9 to Pullman advising that 
the Employer did not recognize UHW as having any relation-
ship with the Employer™s employees. 
In a series of emails
10 on May 22, 2006, Pullman and Joceyln 
Olick, a UHW organizer, advise
d the Employer that UHW was 
handling all representational matte
rs for Respondent.  In an 
additional email on May 30, 2006,
 11 Pullman told Quintel that 
UHW had authority to propose re
visions to the new collective-
bargaining agreement between 
the Employer and Respondent. 
On June 7, 2006, Arnold wrote to Pullman,
12 addressing the 
Employer™s concerns that Respondent was abandoning its rep-
resentation of employees in the 
bargaining unit.  Arnold stated 
further that the Employer did not
 assent to assignment of Re-
spondent™s representation rights to
 UHW.  In view of the facts 
set forth in the letter, Arnold demanded assurances, in the form 
of documentation of the relationship between Respondent and 
UHW, that Respondent remained the exclusive bargaining rep-
resentative of its employees.  Arnold advised that until such 
assurances were received, the Employer would not meet with 
UHW representatives. 
On June 20, 2006, Arnold again wrote
13 to Pullman and 
raised further concerns concer
ning Respondent™s status as col-
lective-bargaining representative in view of the SEIU hearing 
officers™ joint report and recommendations
14 and the June 11, 
                                                          
 4 GC Exh. 4. 
5 GC Exh. 5. 
6 GC Exh. 6. 
7  GC Exh. 7. 
8  GC Exh. 8. 
9  GC Exh. 9. 
10 GC Exh. 10. 
11 GC Exh. 11. 
12 GC Exh. 12. 
13 GC Exh. 14. 
14 GC Exh. 15(b). 
2006 memorandum15 from SEIU President Andrew Stern 
(Stern) to all affected SEIU Locals in California.  In his memo 
Stern advised that the SEIU International Executive Board 
(IEB) had approved new jurisdictional plans for California 
local unions based upon the hearing officers™ joint report and 
Recommendations.  The memo noted 
that ﬁPrivate sector hospi-
tal units currently represente
d by Locals 535, 707, 715, 2028, 
and 4988 will merge into UHW.ﬂ
16 The memo also noted that 
the IEB had approved creation of four new regional SEIU lo-
cals in California including a 
North Central Regional Public 
Sector Local.  The North Centra
l Regional Public Sector Local 
would be comprised of former 
SEIU Locals 415, 535, 700, 715, 
and 817.  The SEIU hearing officers™ joint report and recom-
mendations adopted by the IEB 
noted that UHW was servicing 
the Employer™s bargaining unit and jurisdiction would be 
granted to UHW for the Employer™s bargaining unit as soon as 
feasible.
17  Arnold again called fo
r documents establishing 
Respondent™s active representati
on of the Employer™s employ-
ees. 
On about August 15, 2006, Pullman provided the Employer 
with a copy of the servicing agreement
18 between UHW and 
Respondent dated February 
20, 2006.  On August 29, 2006,
19 Arnold advised Kristy Sermer
sheim (Sermershiem) Respon-dent™s executive secretary, that it did not recognize the servic-
ing agreement. 
Ballot materials
20 sent to affected SEIU members voting on 
the reorganization plan confir
med that a new Central North 
Public Local would consist of 
SEIU Locals 415, 535, 700, 715, 
excluding workers at Stanford/Lucile Packard Hospital, Stan-
ford University, Santa Clara University, Santa Clara Mission 
Cemetery, and Bon Appetit/Compass.  An SEIU website print-
out from September 25, 2006,
21 showed that the Employer™s 
employees would be assigne
d from Respondent to UHW.  
After the SEIU members approved the reorganization, a 
January 31, 2007 email
22 to the Employer from Robert 
Rutledge, Respondent™s chief stewar
d, stated in pertinent part 
that ﬁSEIU 715 no longer exists and a service agreement be-
tween the former 715 and UHW ha
s been in place since March 
first of 2006.ﬂ  The following day a meeting took place be-
tween Quintel and Rutledge concerning layoffs.  During the 
meeting, Rutledge told Quintel that Local 715 no longer repre-
sented the employees at the hosp
ital, that Local 715 ceased to 
exist and that UHW represented the employees. 
On February 12, 2007, Quintel printed out Respondent™s 
website23 which reflected that Local 715 was transitioning to 
new Local 521 and as of March 1, 2007, the new local™s web-
site www.seiu521.org would have ch
apter pages.  As of March 
1, 2007, the Local 715 website defaulted to the new Local 521 
                                                          
 15 GC Exh. 15(a). 
16 Id. at p. 4. 
17 GC Exh. 15(b) at pp. 65, 68. 
18  GC Exh. 16. 
19  GC Exh. 17. 
20  GC Exh. 18. 
21  GC Exh. 19. 
22  GC Exh. 20. 
23  GC Exh. 23. 
 SERVICE EMPLOYEES INTERNATIONAL UN
ION LOCAL 715 (STANFORD HOSPITAL)
  359
website.  A March 2, 2007 printout
24 from the local 521 website 
confirmed that Local 715 was merged into Local 521.  A search 
of the UHW website on the same 
date reflected that Stanford 
University Health Center, which includes the Employer, was an 
employer whose employees are represented by UHW.
25  A 
similar search at the Local 521 website did not produce a listing 
for the Employer.
26 Despite the above pronouncemen
ts on both the Respondent 
and Local 521™s websites, a March 5, 2007 letter
27 from Sokol 
advised Quintel that Respondent 
Local 715 continued to exist, 
represented the bargaining unit at the Employer, and that dues 
should be remitted to Respondent. 
On March 6, 2007, Quintel responded in writing
28 to Sokol 
and raised concerns about the 
viability of Respondent Local 
715, citing a website announcing that Local 715 had become 
part of Local 521, that Sermershiem, Local 715™s executive 
director, was the new Local 521 president, that the resources of 
the five former locals were transferred to Local 521, and that 
Local 521 was operating from Respondent™s former office. 
Sokol replied on March 14, 2007,
29 reiterating that Respon-
dent continued to exist with a
ssets as a labor organization and 
would represent the Employer™s employees. 
On March 29, 2007, Quintel sent
 an information request to 
Respondent asking for informati
on concerning the change in 
Respondent™s affiliation.
30 The information requested the fol-
lowing:  1.  Identity of officers, directors, executives and managerial 
employees of SEIU Local 715. 
2.  Identity of officers, directors, executives and managerial 
employees of SEIU Local 521. 
3.  Identity of SEIU Local 715™s employees. 
4.  Identity of all individuals authorized to act on behalf of 
SEIU Local 715. 
5.  Identity of all individuals 
who receive paychecks reflecting 
the name and address of the legal entity of the employer as 
SEIU, Local 715, pursuant to California Labor Code 
226(a)(8). 
6.  The current organization chart of SEIU, Local 715. 
7.  The organization chart of SEIU, Local 521. 
8.  SEIU Local 715™s current bylaws. 
9.  SEIU Local 521™s current bylaws. 
10.  A description of SEIU, Local 715™s current assets. 
11.  A description of SEIU, Local 521™s current assets. 
12.  Any documents filed with the State of California or the 
U.S. Department of Labor regarding any change in the status 
of Local SEIU, 715.
31                                                            
 24  GC Exh. 25. 
25  Id. at p. 10. 
26  Id. at p.11. 
27  GC Exh. 26. 
28  GC Exh. 28. 
29 GC Exh. 29. 
30 GC Exh. 30.  The information was again requested on May 15, 
2007, and June 22, 2007.  GC Exhs. 33 and 38. 
31 Items 6Œ9 and 12 of the Employer™s information request are not 
part of the litigation herein as a result of the General Counsel™s 
amendment to the complaint referred to above in fn. 1. 
On April 9, 2007,
32 Bruce Harland (Harland) of the 
Weinberg firm replied to Quin
tel™s March 29, 2007 information 
request.  Harland stated that the information request had been 
forwarded from Respondent to hi
m for a response.  Harland 
said that all of the informati
on requested was irrelevant, was 
available to the Employer, or was in the possession of another 
local that has no bargaining re
lationship with the Employer.  
Accordingly, Respondent had no 
duty to furnish the informa-
tion. On June 14, 2007, Bruce Smith 
(Smith) wrote to Quintel to 
advise that SEIU President Ster
n had taken control of all opera-
tions of Respondent,
33 removed all Respondent™s officers and 
placed it in trusteeship with Sm
ith as trustee with full authority 
to act on behalf of Respondent.  
Smith stated fu
rther that all 
matters relating to representation
 of the Employer™s employees 
would be handled under his dir
ection and the servicing agree-
ment with UHW would remain in effect. 
On June 18, 2007, Barbara Chisholm (Chisholm) of the Alt-
shuler Berzon law firm in a phone conversation with Arnold 
advised that her firm had been 
retained to represent trustee 
Smith and Respondent.  On the sa
me date Chisholm, on behalf 
of trustee Smith, responded to Quintel™s March 29, 2007 infor-
mation request.  Chisholm stated that Respondent™s officers and 
directors had been removed and 
Smith had sole authority to 
manage Respondent™s affairs, 
that no information regarding 
Local 521 would be provided, th
at Respondent had no employ-
ees, that Smith would direct al
l representational matters con-
cerning the Employer™s employee
s, that UHW would continue 
to service the Employer™s employees under the servicing 
agreement between Respondent a
nd UHW, that Respondent did 
not have an organizational char
t and that Respondent did not 
possess documents filed with the State of California or  the U.S. 
Department of Labor regarding any change in the status of 
SEIU Local 715.  In addition on this date Smith wrote to Quin-
tel providing essentiall
y the same information.
34 On August 1, October 8, and December 27, 2007,
35 Arnold, 
on behalf of the Employer made 
an information request of Re-
spondent through Chisholm.  The information requested in-
cluded: 
 1.  The name and position held
 of each employee on the ac-
tive payroll and who received pay in of the first pay period of 
each of the months of April, May, and June of 2007, and the 
name of each employee on the active payroll on June 7, 2007. 
2.  The name and title of each officer of Local 715 as of the 
first day of each of the months of April, May, and June of 
2007, and on June 7, 2007, and the amounts of compensation 
and expense reimbursements paid to each. 

3.  A list of assets as the first day of each of the months of 
April, May, and on June of 2007. 
4.  A list of assets transferred 
or sold in each of the months of 
April, May and June of 2007. 
5.  A list of assets acquired in each of the months of April, 
May and June of 2007. 
                                                          
 32  GC Exh. 31. 
33  GC Exh. 35(a). 
34  GC Exh. 35(b). 
35  GC Exhs. 41, 45, and 52. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  360 
 On August 22, 2007, Vincent Harrington of the Weinberg 
firm on behalf of Respondent wrote
36 to Quintel demanding 
that the Employer cease implementing any new policy concern-
ing work rules.   
On August 24, October 5 and 16, and December 27, 2007, 
Arnold wrote to Chisholm asking if her law firm represented 
Respondent and if the Weinberg
 law firm represented UHW 
under the Local 715-UHW service agreement.
37 Chisholm re-
fused to reply.  On November 9, 2007, Arnold wrote to trustee 
Smith and asked if Smith had retained the Weinberg firm to 
represent Respondent or whether the Weinberg firm was pro-
viding services for UHW under the Local 715-UHW service 

agreement.
38 On November 1, 2007, Sokol wrote to Quintel on behalf of 
Respondent concerning dues payments. 
On December 14, 2007,
39 Smith advised Quintel that he au-
thorized only the Weinberg law fi
rm to represent Respondent in 
all aspects of the arbitration pr
ocess.  However, no representa-
tion was made as to the Altshuler
 Berzon law firm™s status as 
Respondent™s counsel. 
To date, other than Smith™s December 14, 2007 response, 
Respondent has not provided the 
information the Employer has 
requested concerning Respondent™s 
status or the status of its 
legal representatives. 
2.  The analysis 
The duty to furnish information is not an obligation limited 
to employers under Section 8(a)(5) 
of the Act.  In a collective- 
bargaining relationship, a union 
also has a parallel duty under 
Section 8(b)(3) of the Act to furnish relevant information that is 
necessary for the employer to fulfill its contractual obligations.  
Graphic Communications Local 13 (Oakland Press Co.),
 233 
NLRB 994 (1977); 
Teamsters Local 500 (Acme Mkts.),
 340 
NLRB 251 (2003). 
The standard for relevance is a broad one akin to a discovery 
standard, that is, the information must be directly related to the 
party™s function vis-à-vis bargai
ning and that it is reasonably 
necessary for the performance of that function.  
North Star Steel Co., 347 NLRB 1364 (2006). 
In this case the Employer has requested information that falls 
into two categories:  Informatio
n concerning the status of Re-
spondent and information conc
erning which law firm repre-
sented Respondent. 
a.  The request for information concerning Respondent™s status 
Counsel for the General Counsel (CGC) argues that Respon-
dent was under an obligation to provide the Employer with the 
information requested in its 
March 29, 2007, and subsequent 
information requests since the information was necessary and 
relevant to the Employer™s obligation to determine with whom 
it had an obligation to bargain.
  Respondent contends that it 
provided the information requested in its June 18, 2007 letter 
from Smith to Quintel, that the information was not relevant to 
                                                          
 36  GC Exh. 42. 
37  GC Exhs. 43, 44, 47, and 52. 
38  GC Exh. 50. 
39  GC Exh. 51. 
the collective-bargaining relatio
nship between Respondent and 
the Employer, that it has no obligation to provide information 
in the possession of Local 521, that it has no obligation to pro-
vide information related to its attorney-client relationship with 
the Weinberg firm or its representatives and, that it told the 
Employer the Weinberg firm re
presented it with respect to 
grievance arbitration matters. 
The Employer™s first request 
for information concerning Re-
spondent™s ongoing status was 
made on March 29, 2007, be-
cause the Employer was unsure whether Respondent, the labor 
organization with which it had an obligation to bargain, contin-
ued to exist. 
Obviously an employer may ba
rgain only with its employ-
ees™ statutory bargaining representative.  
Nevada Security Inno-
vations, Ltd., 341 NLRB 953, 955 (2004).  Information to assist 
the Employer ascertain with which entity it has a continuing 
bargaining obligation is both necessary and relevant to the Em-
ployer™s duties and responsibilities
 in the collective-bargaining 
process.  
Graphic Communications Local 13 (Oakland Press 
Co.), supra. Because an employer may bargain only with an exclusive 
bargaining representative, where there has been a merger of 
local unions it is relevant and 
necessary for an employer to 
have information to ascertain if th
ere is substantial continuity in 
identity of the bargaining representatives such that there is an 
ongoing obligation to bargain. 
Where there is an intraunion merger of local unions, in order 
for the successor union to compel the employer to extend rec-
ognition to it and to honor the co
llective-bargaini
ng agreement, the Board has traditionally looked at whether there has been an 
adequate chance for those affected to participate in the merger 
process and whether there is substantial continuity in the iden-
tity of the bargaining representatives.  
News/Sun Sentinel Co.,
 290 NLRB 1171 (1988). 
The second part of the test in the case of merged of unions 
looks at whether the organizatio
nal changes that accompany the 
merger are substantial enough to create a different entity, that 
is, does the new organization oper
ate in substantially the same 
way as its predecessor before the merger.   
NLRB v. Financial 
Institution Employees Local 1182 (Seattle-First National 
Bank), 475 U.S. 192, 200 (1986); 
Seattle-First National Bank v. 
NLRB, 892 F.2d 792 (9th Cir. 1989).  In 
Western Commercial 
Transport
, 288 NLRB 214, 217 (1988), the Board listed various 
factors to consider in determin
ing whether there is substantial 
continuity: 
 [C]ontinued leadership responsibilities by existing union offi-

cials; the perpetuation of membership rights and duties, such 

as eligibility for membership, 
qualification to hold office, 
oversight of executive council activity, the dues/fee structure, 
authority to change provisions in the governing documents, 
the frequency of membership meetings, the continuation of 
the manner in which contract 
negotiations, administration, 
and grievance processing are effectuated; and the preservation 
of the certified union™s physical facilities, books and assets. 
 Whether Respondent, in fact, continues to exist under trus-
teeship as Respondent contends
, or whether Local 521or UHW 
are successors to Respondent are not issues before me to de-
 SERVICE EMPLOYEES INTERNATIONAL UN
ION LOCAL 715 (STANFORD HOSPITAL)
  361
termine.  Rather, the issue is a narrow one.  Do the facts estab-
lish that the Employer was entitled to information from Re-
spondent in order to establish whether it had an ongoing obliga-
tion to bargain with Respondent or some other entity and to 
honor the extant collectiv
e-bargaining agreement? 
The substantial weight of the evidence here reflects that the 
Employer™s March 29, August 1,
 October 8, and December 27, 
2007 information requests were bot
h relevant and necessary for 
the Employer to determine the identity of the labor organization 
with which it had an obligation to
 bargain.  When the Employer 
made its first information re
quest on March 29, 2007, it had 
been confronted by among other things: the February 2006 
statements by UHW representatives that they were representing 
the Employer™s employees;
 the March 2006 correspondence 
from UHW requesting bargaini
ng unit employees™ personal 
information; the submission of
 grievances by UHW for bar-
gaining unit employees commencing in April 2006; Respondent 
Local 715 Pullman™s assertions
 in May 2006 that UHW would 
handle all representational ma
tter for Respondent and that 
UHW had authority to propose re
visions to the new collective-
bargaining agreement negotiated by Respondent; the merger of 
Respondent into a new regional lo
cal and the assignment of the 
Employer™s bargaining unit em
ployees to UHW; the January 
2007 statements by Robert Rutl
edge, Respondent™s chief stew-
ard, that Respondent no longe
r existed and no longer repre-
sented the employees at the hospital but that UHW represented 
the employees; a February 2007 SEIU website which reflected 
that Respondent was transitioning to new Local 521; the March 
2, 2007 Local 521 website that
 confirmed Respondent was 
merged into Local 521; a March 6, 2007 SEIU website an-
nouncing that Respondent had become part of Local 521, that 
Sermershiem, Respondent™s exec
utive director, was the new 
Local 521 president, that the resour
ces of the five former locals, 
including Respondent, were tran
sferred to Local 521, and that 
Local 521 was operating out of
 Respondent™s former office. 
The August 1, and October 8, 2007 information requests of 
Respondent were made even mo
re meaningful by trustee 
Smith™s June 14, 2007 statement th
at SEIU President Stern had 
taken control of all operations of Respondent Local 715, had 
removed all Respondent™s officer
s, had placed Respondent in 
trusteeship with Smith as truste
e with full authority to act on 
behalf of Respondent, that all ma
tters relating to representation 
of the Employer™s employees 
would be handled under Smith™s 
direction and that the UHW servicing agreement would remain 
in effect. 
The above-cited facts gave rise
 to a legitimate question con-
cerning representation on the part of the Employer and made 
the information requested both necessary and relevant to the 
Employer™s ongoing duty to barg
ain with Respondent.  Each 
item of information requested by the Employer tracks the 
Board™s various factors to consider in determining whether 
there is substantial continuity in a merged labor organization. 
Neither Harland™s April 9, nor Chisholm™s June 18, 2007 re-
ply to Quintel™s March 29, 2007
 information request provided 
the information requested other 
than Chisholm™s™ response that 
Respondent™s officers and direct
ors had been removed, that 
Respondent had no employees, that
 Respondent did not have an 
organizational chart and that
 Respondent did not possess 
documents filed with the State of California or the U.S. De-
partment of Labor regarding any change in the status of Local 
SEIU, 715. In neither Harland™s nor Chisholm™s responses was there an 
attempt made to secure the information requested from Local 
521.  Having found that the information requested was neces-
sary and relevant to the Employe
r™s duty to bargain, I find that 
Respondent had an obligation to attempt to provide the re-
quested information in the possessi
on of Local 521.  This situa-
tion is analogous to the duty an em
ployer would have to furnish 
information that was in the possession of a third party with 
whom the employer had a business relationship.  
United Graphics, 281 NLRB 463, 466 (1986). Here there is a close 
relationship between Respondent a
nd Local 521.  They operate 
from the same office, they have 
similar officers and executive 
board members, and they share the same resources and assets. 
Respondent is under an obligati
on to provide information re-
sponsive to the Employer™s info
rmation requests of March 29, 
as repeated on August 1, Oct
ober 8, and December 27, 2007, 
for the: Identity of officers, directors, executives and manage-
rial employees of SEIU Local 715; Identity of officers, direc-
tors, executives and managerial
 employees of SEIU Local 521; 
Identity of SEIU Local 715™s em
ployees; Identity of all indi-
viduals authorized to act on behalf of SEIU Local 715; Identity 
of all individuals who receive paychecks reflecting the name 
and address of the legal entity of the employer as SEIU, Local 
715, pursuant to California Labo
r Code 226(a)(8); A descrip-
tion of SEIU, Local 715™s current assets; A description of 
SEIU, Local 521™s current assets.  
In addition Respondent must pr
ovide information responsive 
to the Employer™s requests of August 1, as repeated on October 
8, and December 27, 2007, for: 
The name and position held of 
each employee on the active payroll and who received pay in of 
the first pay period of each of the months of April, May, and 
June of 2007, and the name of
 each employee on the active 
payroll on June 7, 2007; The name and title of each officer of 

Local 715 as of the first day of each of the months of April, 
May, and June of 2007, and on June 7, 2007, and the amounts 
of compensation and expense reimbursements paid to each; A 
list of assets as the first day of each of the months of April, 
May, and on June of 2007; A list of assets transferred or sold in 
each of the months of April, May, and June of 2007; A list of 
assets acquired in each of the months of April, May, and June 
of 2007. b.  The request for information concerning the law firms 
representing Respondent 
Counsel for the General Counsel takes the position that Re-
spondent had a duty to furnish 
information to the Employer 
concerning which firm represents Respondent and whether the 
Weinberg firm represents Respondent, pursuant to the UHW 
service agreement.  Respondent c
ontends that it has no duty to 
provide information concerning its
 attorney-client relationship 
with the Weinberg firm and that since it has the right to freely 
choose its representatives, ther
e is no obligation to provide 
information concerning the basis for its relationship with its 
representatives. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  362 
The Weinberg firm had repr
esented Respondent for many 
years up to June 18, 2007.  However, on June 18, 2007, Chis-
holm of the Altshuler Berzon law firm told Arnold that her firm 
had been retained to represen
t trustee Smith and Respondent.  
Despite these represen
tations the Weinberg firm took actions 
on behalf of Respondent.  On August 22, 2007, Vincent Har-
rington of the Weinberg firm on be
half of Respondent wrote to 
Quintel demanding that the Employer cease implementing any 
new policy concerning work rules.
40 On November 1, 2007, 
Sokol wrote to Quintel on behalf
 of Respondent that the Em-
ployer had an obligation to submit dues payments to Respon-
dent. On August 24, October 5 an
d 16, 2007, and December 27, 
2007, Arnold wrote to Chisholm asking if her law firm repre-
sented Respondent and if the Weinberg law firm represented 
UHW under the Local 715-UHW service agreement.
41  Chis-
holm refused to reply.  On N
ovember 9, 2007, Arnold wrote to 
trustee Smith and asked if Smith had retained the Weinberg 
firm to represent Respondent or
 whether the Weinberg firm was 
providing services for UHW under the Local 715-UHW service 
agreement.
42 On December 14, 2007,
43 Smith advised Quintel that he au-
thorized only the Weinberg law fi
rm to represent Respondent in 
all aspects of the arbitration pr
ocess.  However, no representa-
tion was made as to Chisholm™s 
firm as Respondent™s counsel. 
I have found no cases that discuss either an employer or un-
ion™s duty to furnish information concerning which law firm 
represents them or whether ther
e is an obligation to provide 
information dealing with the 
underlying agreement providing 
for the representation.   However, the Board has held that the 
parties are free to choose their representatives for the purposes 
of collective bargaining and that 
the parties have an obligation 
to meet and bargain with their chosen representatives.  
General Electric Co. v. NLRB
, 412 F.2d 512 (2d Cir. 1969). 
While 
General Electric
 provides that a party is free to 
choose its representatives, it also
 makes clear that there is a 
concomitant duty to meet and ba
rgain with those chosen repre-
sentatives.  In view of the conf
licting evidence as to who repre-
sented Respondent, the information the Employer requested 
was relevant and necessary for it to determine with which of 
Respondent™s agents it  had an ob
ligation to bargain in matters 
dealing with  contract admini
stration issues such as griev-
ance/arbitration processing.  
Therefore, Respondent had an 
obligation to furnish the Employer
 with information as to which 
law firm or law firms represen
t Respondent.  Advising the Em-
ployer which law firm to deal with in no way infringes upon the 
attorney-client relationship between Respondent and the 
Weinberg firm.  Moreover, Resp
ondent left the responsibilities 
of the Altshuler Berzon and the 
Weinberg firms unclear.  While 
the Weinberg firm was to handle grievance-arbitration matters, 
their role in the remaining areas of contract administration were 
not stated.                                                             
 40 GC Exh. 42. 
41 GC Exhs. 43, 44, 47, and 52. 
42 GC Exh. 50. 
43 GC Exh. 51. 
General Electric
 also provides the parties are free to choose 
their representatives.  Counsel
 for the General Counsel takes 
the position that sin
ce the Employer refused to recognize the 
validity of the UHW service agreement and has refused to rec-
ognize UHW representatives acti
ng on Respondent™s behalf, it 
has the right to information fro
m Respondent stating the basis 
of the Weinberg firm™s represen
tation and whether that is the 
UHW service agreement.  Respondent contends it can hire any 
law firm it chooses. 
It seems to me that this issue is a red herring.  I am not called 
upon here to decide the Employ
er™s obligation to recognize 
UHW, Respondent, Local 521 Res
pondent™s representatives or 
the service agreement.
  Under a long line of court and Board 
cases, Respondent has the right to
 freely choose its representa-
tives.  General Electric Co. v. NLRB
, supra; Caribe Steel Co
., 313 NLRB 877 (1994); Kay Provision Co., 203 NLRB 706 
(1973).  If Respondent chooses an arrangement for the 
Weinberg firm to represent it under a service agreement with 
UHW, it is free to do so and this is neither necessary nor rele-
vant to the collective-bargaini
ng relationship between Respon-
dent and the Employer. 
I will recommend dismissal of this portion of the complaint. 
CONCLUSIONS OF 
LAW 1.  Stanford Hospital and Clinics/Lucile Packard Children™s 
Hospital is an employer engaged in commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
2.  Service Employees Intern
ational Union, Local 715 is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3.  Respondent has engaged in
 unfair labor practices pro-
scribed by Section 8(b)(3) of 
the Act since March 29, 2007, by 
refusing to provide Stanford Hospital and Clinics/Lucile Pack-
ard Children™s Hospital information necessary and relevant to 
its contract administration and 
enforcement obligations, to de-
termine its bargaining obliga
tions with Respondent, Respon-
dent™s agents or Respondent™s successor. 
4.  The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
5.  All other allegations of the complaint are hereby dis-
missed. 
REMEDY Having found that Respondent engaged in and is engaging in 
certain unfair labor practices, I shall recommend that it be or-
dered to cease and desist and to
 take certain affirmative action 
designed to effectuate the purposes of the Act.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
44                                                           
 44 If no exceptions are filed as provided by Section 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in 
Section 102.48 of the Rules, be 
adopted by the Board and all objections shall be waived for all pur-
poses. 
 SERVICE EMPLOYEES INTERNATIONAL UN
ION LOCAL 715 (STANFORD HOSPITAL)
  363
ORDER Respondent Service Employees 
International Union, Local 
715, Palo Alto, California, its o
fficers, agents, and representa-
tives, shall 
1.  Cease and desist from 
(a) Refusing to bargain collec
tively with Stanford Hospital 
and Clinics/Lucile Packard Children™s Hospital (Employer) by 
refusing to provide it with the information it requested regard-
ing the reorganization/merger of Service Employees Interna-
tional Union, Local 715 (Union) and the identity of its legal 
representatives. 
(b) In any like or related manner engage in conduct in dero-
gation of our duty to bargain in good faith. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Furnish the employer with the information requested in 
its letters dated March 29, May 
15, June 22, August 1, October 
8, and December 27, 2007, specifica
lly the identity of officers, 
directors, executives and managerial employees of SEIU Local 
715; the identity of officers, di
rectors, executives and manage-
rial employees of SEIU Local 521; the identity of SEIU Local 
715™s employees; the identity of a
ll individuals authorized to 
act on behalf of SEIU Local 715; the identity of all individuals 
who receive paychecks reflecting 
the name and address of the 
legal entity of the employer as SEIU, Local 715, pursuant to 
California Labor Code 226(a)(8); the organization chart of 
SEIU, Local 521; SEIU Local 715™s current bylaws; SEIU 
Local 521™s current bylaws; a description of SEIU, Local 715™s 
current assets and; a description of SEIU, Local 521™s current 
assets.  To the extent that the requested information regarding 
SEIU, Local 521 is not available to the Union, we will make a 
reasonable, good-faith effort to 
secure that information or ex-
plain why that information is unavailable. 
(b) Furnish the employer the information requested in its let-
ters dated August 24, October 
5 and 16, November 9, and De-
cember 27, 2007, specifically we will provide the Employer the 
identity of Respondent™s legal representatives and whether the 
Alshuter Berzon and/ or the 
Weinberg, Roger, and Rosenfeld 
law firms continue to represent Respondent. 
(c) Within 14 days after service 
by the Region, post at its of-
fice and meeting halls copies of the attached notice, marked 
ﬁAppendix.ﬂ45  Copies of the notice, on forms provided by the 
Regional Director for Region 32, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees and members are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. 
                                                          
 45 If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 (d) Notify the Regional Director in writing within 21 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
APPENDIX 
 NOTICE TO 
MEMBERS
 POSTED BY ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this No-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to ba
rgain on your behalf with 
your employer 
Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties  WE WILL NOT
 refuse to bargain collectively with Stanford 
Hospital and Clinics/Lucile Packard Children™s Hospital (the 
Employer) by refusing to provide it with the information it 
requested regarding the reorganization/merger of Service Em-
ployees International Union, Local 715 (the Union) and the 
identity of its legal representatives. 
WE WILL
 furnish the Employer with the information re-
quested in its letters dated Ma
rch 29, May 15, June 22, August 
1, October 8, and December 27, 2007, specifically the identity 
of officers, directors, executiv
es, and managerial employees of 
SEIU Local 715; the identity of officers, directors, executives, 
and managerial employees of SE
IU Local 521; the identity of 
SEIU Local 715™s employees; the identity of all individuals 
authorized to act on behalf of SEIU Local 715; the identity of 
all individuals who receive paychecks reflecting the name and 

address of the legal entity of the employer as SEIU, Local 715, 
pursuant to California Labor Code 226(a)(8); the organization 
chart of SEIU, Local 521; SEIU Local 715™s current bylaws; 
SEIU Local 521™s current bylaws; a description of SEIU, Local 
715™s current assets and; a description of SEIU, Local 521™s 
current assets.  To the extent that the requested information 
regarding SEIU, Local 521 is not 
available to the Union, we 
will make a reasonable, good-faith 
effort to secure that infor-
mation or explain why that in
formation is unavailable. 
WE WILL
 furnish the employer the information requested in 
its letters dated August 24, Octo
ber 5 and 16, November 9, and 
December 27, 2007, specifically we will provide the Employer 
the identity of Respondent™s lega
l representatives and whether 
the Alshuter Berzon and/ or the Weinberg, Roger, and 
Rosenfeld law firms continue to represent Respondent. 
SERVICE EMPLOYEES 
INTERNATIONAL 
UNION, LOCAL 
715   